*** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-11-0000556
                                                              14-DEC-2015
                                                              08:17 AM




            IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                                ---o0o---


           DAVID PANOKE, Petitioner/Claimant-Appellant,

                                    vs.

                REEF DEVELOPMENT OF HAWAII, INC.,
           Respondent/Employer-Appellee, and SEABRIGHT
    INSURANCE COMPANY, Respondent/Insurance Carrier-Appellee.


                             SCWC-11-0000556

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (CAAP-11-0000556; CASE NO. AB 2005-243 (2-04-07185))

                            DECEMBER 14, 2015

      RECKTENWALD, C.J., McKENNA, POLLACK, AND WILSON, JJ.,
                  WITH NAKAYAMA, J., DISSENTING

             OPINION OF THE COURT BY RECKTENWALD, C.J.

           David Panoke was injured while he was working for his

former employer, Reef Development of Hawaii, Inc.           This appeal

concerns Panoke’s subsequent workers’ compensation claim made
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



against Reef and its insurance carrier, Seabright Insurance

Company.

            Panoke was involved in a work accident in which he

initially stated that he had injured his back.           Reef and

Seabright accepted responsibility for Panoke’s back injury.

Shortly thereafter, Panoke also began experiencing pain in both

shoulders.    MRIs of Panoke’s shoulders showed that Panoke had

labral tears and rotator cuff tendon tears in both shoulders.

Reef and Seabright denied liability for Panoke’s shoulder

injuries.

            Panoke argues that pursuant to Hawai#i Revised Statutes

(HRS) § 386-85,1 the Labor and Industrial Relations Appeals Board

(LIRAB) was required to presume that Panoke’s shoulder injuries

were work-related in the absence of substantial evidence to the

contrary.    The LIRAB concluded that Reef and Seabright adduced

substantial evidence that rebutted the presumption that Panoke’s

     1
            HRS § 386-85 (1993) provides:

                  In any proceeding for the enforcement of a claim
            for compensation under this chapter it shall be
            presumed, in the absence of substantial evidence to
            the contrary:

            (1) That the claim is for a covered work injury;
            (2) That sufficient notice of such injury has been
            given;
            (3) That the injury was not caused by the intoxication
            of the injured employee; and
            (4) That the injury was not caused by the wilful
            intention of the injured employee to injure oneself or
            another.

                                     -2-
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



shoulder injuries were covered work-related injuries.              The LIRAB

also limited Panoke’s Temporary Total Disability (TTD) benefits

based on deficiencies in the certificates of disability submitted

by Panoke’s attending physicians.           The ICA affirmed the LIRAB’s

decision and order.

             For the reasons set forth below, we hold that the LIRAB

erred in concluding that Reef and Seabright adduced substantial

evidence that rebutted the presumption that Panoke’s shoulder

injuries were related to his work accident.            We also hold that

the LIRAB erred in relying on the deficiencies in Panoke’s

physicians’ reports in limiting his TTD benefits.             We therefore

vacate the ICA’s judgment and the LIRAB’s decision and order and

remand the case to the LIRAB for further proceedings consistent

with this opinion.

                               I.   Background

A.     Panoke’s June 17, 2004 Work Accident

             Panoke began working for Reef as an ironworker on

February 19, 2004.       His job involved heavy manual labor,

including welding, climbing scaffolding, carrying heavy

equipment, pulling forty to fifty pound buckets up to the

scaffolding using ropes, using jackhammers, and using pulleys,

which involved pulling down on chain or rope with his arms to

lift heavy objects.       Panoke was able to perform his job duties

                                      -3-
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



without any physical restrictions or symptoms from February 19,

2004 until June 17, 2004.

             On June 17, 2004, Panoke was working for Reef at a

construction site.       Panoke’s work involved installing concrete

wall panels on a building.        The crew used a pulley mechanism to

lift the heavy panels.        While the crew members were guiding one

of the panels into place, the panel slipped downwards in the

chain that was holding it.        As the panel slipped, Panoke was

guiding it with his hands underneath it, with his knees slightly

bent.    The panel fell around two feet and stopped short of the

ground, but Panoke’s body was jerked forward slightly while he

held onto the panel, and then he let go and moved back to prevent

the panel from landing on his toes.          Panoke later recalled that

he immediately felt a sharp pain in his right lower back, but

felt no pain in his shoulders at the time.

B.     Panoke’s Subsequent Medical Treatment and Workers’
       Compensation Claims

             Immediately after the June 17, 2004 work accident,

Panoke was taken to Concentra Medical Center (Concentra).               At

Concentra, Dr. Diaz-Ordaz diagnosed Panoke with a lower back

strain and placed Panoke off work duty for the rest of the day,

informing Panoke that he could return to work the next day with

modified duties.      On June 18, 2004, Reef completed a WC-1


                                      -4-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



“Employer’s Report of Industrial Injury” form, and did not

contest that the back strain had occurred at work or that it was

covered by workers’ compensation.         Panoke returned to Concentra

on June 21, 2004, and June 28, 2004, and was informed on both

occasions that he could return to work with modified duties.

However, Panoke did not return to work because he felt he could

not handle even light duties, and instead, on June 30, 2004, he

visited a new doctor, Dr. Scott McCaffrey, at Work Star

Occupational Health Systems.

           In his first visit to Work Star, Panoke complained of

pain in his upper left back, right buttock, and right knee.             Dr.

McCaffrey diagnosed Panoke with a lumbar strain or sprain, and

right leg sciatica, and placed Panoke “off duty” but did not

specify a date when Panoke could return to work.           Panoke next

visited Work Star on July 2, 2004, when he complained of pain in

his upper left back, lower back, and right hip.           Dr. McCaffrey

again recorded Panoke’s work status as “off duty.”           Panoke

returned to Work Star on July 6, 2004, complaining of upper and

lower back and right buttock pain, and was also diagnosed with a

left shoulder sprain.     On July 13, 2004, Panoke complained to Dr.

McCaffrey of pain in his neck, mid back, right buttock, and right

hamstring.   Again, Dr. McCaffrey placed Panoke “off duty.”

           On July 16, 2004, in addition to back pain, Panoke

                                    -5-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



complained to Dr. McCaffrey of pain in his left shoulder.             On

July 30, 2004, Panoke began to complain of pain in both

shoulders.   Panoke continued regular visits to Work Star from

July 2004 until July 2007 with various pain complaints, including

pain in his legs, feet, hips, back, and shoulders.

           On August 31, 2004, Panoke saw Dr. Gary Okamura, an

orthopedic surgeon, for the pain in his shoulders.           Dr. Okamura

noted that Panoke had previously fractured both of his shoulders

in 1991, but did not have surgery at that time.           Panoke told Dr.

Okamura that he had not noticed the shoulder pain until a few

days after the work accident because his back had been so sore.

Dr. Okamura stated that his initial impression was that Panoke

had tendinitis and labral tears in both shoulders, but requested

permission to obtain an MRI on both Panoke’s shoulders.

           On September 8, 2004, Reef and Seabright sought a

second opinion on Panoke’s condition from Deborah Agles, M.D.

Dr. Agles examined Panoke and his medical records, and noted that

Panoke had been involved in a motor vehicle accident in 1991 that

resulted in fractures to both of his shoulders and

hospitalization for one week.       Dr. Agles opined that Panoke’s

current shoulder injuries had not been caused by the June 17,

2004 work accident due to the lack of close temporal proximity

between the shoulder pain and the accident, Panoke’s inability to

                                    -6-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



account for the development of the shoulder symptoms, and

Panoke’s history of prior shoulder injuries.          Seabright then

informed Dr. McCaffrey, the State Disability Compensation

Division (DCD), and Panoke’s attorney that Reef and Seabright

were controverting Panoke’s bilateral shoulder injury diagnoses.

            On November 6, 2004, Reef and Seabright denied Dr.

McCaffrey’s request for the shoulder MRIs based on Dr. Agles’s

report.   Panoke then requested a DCD hearing to review the

denial.   On February 15, 2005, Seabright obtained another medical

opinion regarding Panoke’s shoulders from Clifford Lau, M.D., an

orthopedic surgeon.     Dr. Lau agreed with Dr. Agles that Panoke’s

shoulder injuries were not a result of his June 17, 2004 work

accident.    Dr. Lau also opined that Panoke’s ongoing back pain

was more likely a result of psychological factors than the

June 17, 2004 accident.      Based on Dr. Lau’s report, Reef and

Seabright terminated Panoke’s TTD benefits effective April 6,

2005.   Panoke then amended his request for a DCD hearing to

include review of Reef’s termination of TTD.

            On June 13, 2005, the DCD Director determined that

Panoke’s shoulder injuries were a result of the June 17, 2004

accident, and that “[Reef] ha[d] not provided sufficient evidence

to support its denial of a shoulder injury.”          The Director

therefore ordered Reef to pay for medical care, services, and

                                    -7-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



supplies for Panoke’s injuries, including both shoulder injuries.

The Director also ordered Reef to pay TTD compensation for the

periods of June 20, 2004 through June 22, 2004 and June 30, 2004

through April 5, 2005.      Reef and Seabright filed a notice of

appeal to the LIRAB, and a motion to stay the payments ordered by

the Director.    The LIRAB denied Reef and Seabright’s motion to

stay on August 5, 2005.

           Panoke underwent Dr. Okamura’s recommended shoulder

MRIs, and Dr. Okamura diagnosed him with labral tears and rotator

cuff tendon tears in both shoulders, and requested permission to

perform surgery.    Reef and Seabright authorized the shoulder

surgery, but reserved their right to seek reimbursement for any

medical expenses paid in the event that the LIRAB overturned the

Director’s order.    Dr. Okamura performed surgery to repair the

rotator cuff and superior labral on Panoke’s right shoulder on

February 3, 2006.

           Between March and June 2006, the parties disputed

whether TTD was due to be paid to Panoke.         Panoke argued that

“[t]here can be no dispute that [Panoke] has been disabled

following his surgery, however, [Seabright] has failed to pay

TTD.”   Reef and Seabright, however, argued that they “ha[d] not

received certificates of disability from [Panoke’s] treating

physicians.”    As a result of this dispute, on June 7, 2006,

                                    -8-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



Panoke moved for temporary remand to the DCD to request the

Director to compel Reef and Seabright to pay TTD and assess

penalties against them.      On June 26, 2006, the LIRAB temporarily

remanded the case to the DCD.

           Reef and Seabright argued to the Director that the

disputed period of TTD payments dated from April 6, 2005 (the day

after the last day of TTD ordered by the Director on June 13,

2005) through February 2, 2006 (the day before Panoke’s right

shoulder surgery).     Reef and Seabright stated that they had paid

TTD for the period dating from February 3, 2006 to September 15,

2006, while Panoke was recovering from surgery, and for the

periods previously ordered by the Director.          Reef and Seabright

claimed that their denial of TTD payments for the disputed period

was justified, first because of Dr. Lau’s opinions that Panoke’s

shoulder injuries were not caused by the June 17, 2004 accident

and that Panoke could return to light work, and, second, because

Dr. McCaffrey had not submitted any valid certifications of

disability.

           On October 13, 2006, the Director issued a decision.

The Director credited Dr. McCaffrey’s reports, and ordered Reef

and Seabright to pay TTD benefits for the period of April 6, 2005

through September 19, 2006.       The Director also ordered Reef and

Seabright to pay additional TTD payments upon the receipt of

                                    -9-
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



future medical certifications.         However, the Director declined to

impose penalties against Reef and Seabright for late TTD

payments.     Reef and Seabright appealed the Director’s decision to

the LIRAB, and filed a motion to stay payments.             On December 8,

2006, the motion to stay payments was denied.            Panoke underwent

surgery on his left shoulder on October 20, 2007.

C.     Appeal to the LIRAB

             The LIRAB trial was held on April 9, 2010.             The issues

relevant to this appeal that were to be determined at the trial

were:
             a. Whether Claimant sustained bilateral shoulder
             injuries on June 17, 2004, arising out of and in the
             course of employment.
             . . .
             c. What is the period of temporary total disability
             resulting from the work injury of June 17, 2004.

             d. Whether Employer is liable for a penalty for late
             payment of temporary total disability benefits for the
             period April 6, 2005 to February 2, 2006.

             Two witnesses testified at the trial, Dr. Peter Diamond

and Panoke.     After Dr. Diamond was qualified as an expert in the

area of orthopedic surgery, he testified to the following.               Dr.

Diamond determined that the injuries to both of Panoke’s

shoulders were the result of degenerative, long-term conditions,

including arthritis.       The arthritis may have been caused by a

previous trauma injury, such as a fracture.            Dr. Diamond also

determined that the labral and rotator cuff tears in Panoke’s

                                     -10-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



shoulders were most likely not the result of the June 17, 2004

work accident.

           Dr. Diamond gave several reasons for his opinion that

the tears were not caused by the June 17, 2004 work accident.

First, the mechanism of Panoke’s injury that caused his back

injury was not consistent with the shoulder injuries.            Usually,

tears in the shoulder like Panoke’s are caused by a compression

injury of the shoulder joints, rather than a pulling (traction)

injury, which is what occurred in Panoke’s case.           According to

Dr. Diamond, it is possible to cause tearing of the labrum or

rotator cuff through a traction injury, but this would usually

also cause damage to the biceps, which Panoke lacked.            Second, it

is very unlikely that someone would have a sudden tear of the

labrum and not have any pain symptoms immediately.           Dr. Diamond

also opined that it is unlikely that Panoke’s back pain would

have masked his shoulder pain, particularly when Panoke

complained of pain in his knee immediately following his back

injury.

           On cross-examination, Dr. Diamond was questioned as to

whether Panoke’s general job duties as an ironworker, such as

pulling up objects by rope, or pulling down on a rope or chain,

could have resulted in Panoke’s degenerative shoulder conditions.

Dr. Diamond answered that although heavy labor such as Panoke’s

                                   -11-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



might increase the risk of arthritis, it is uncommon for heavy

work to cause degenerative shoulder problems.          Dr. Diamond also

testified that a patient with preexisting labrum tears would be

more susceptible to traction injuries resulting in labrum tears.

When asked if it was possible that Panoke’s June 17, 2004 work

accident had aggravated Panoke’s arthritic condition or the

labral tearing “even to the slightest degree,” Dr. Diamond

responded that it was possible, but later testified that he did

not think it was probable.      Dr. Diamond testified that he

estimated a twelve- to eighteen-month recovery time from Panoke’s

shoulder surgery.

           Panoke testified to the following.         When the concrete

panel Panoke was helping to move slipped, he let go of the panel

to move away after straining against the weight for a few

seconds, and his body was jerked forward.         He experienced an

immediate, sharp, and excruciating pain in his back, but he did

not have any shoulder pain.       Panoke’s shoulder pain started

“maybe a week, a week and a half, maybe two weeks later [than the

accident].”   At first it was not intense, but the pain got worse

over time, and Panoke still experienced significant pain at the

time of the LIRAB trial.      Following his second shoulder surgery,

Panoke’s TTD checks had stopped coming, and he was living on the

beach because he had no other place to go.

                                   -12-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



            On cross-examination, Panoke testified that after his

second shoulder surgery, Dr. McCaffrey told him he could return

to work with modified light duty, but that Reef did not have any

light duty work at that time.       Panoke did not look for work

outside of Reef.    Panoke also testified that in 1990 or 1991, he

broke both of his shoulders after he fell from a moped and landed

with both arms.

            In their post-hearing brief, Reef and Seabright relied

on the reports of Drs. Agles and Lau, and the trial testimony of

Dr. Diamond, to support their argument that Panoke’s shoulder

injuries were not caused by the June 17, 2004 work accident.

            Reef and Seabright further argued that Panoke was not

entitled to TTD benefits beyond December 17, 2005, based on Dr.

Diamond’s opinion that Panoke’s back injury had achieved maximum

medical improvement eighteen months after the June 17, 2004

accident.

            Panoke argued in his post-hearing memorandum that his

shoulder injuries were caused by the June 17, 2004 work accident.

Panoke argued that this was established because he was able to

perform his work duties before June 17, 2004 without problem,

there were no intervening incidents between June 17, 2004, and

the onset of his shoulder pain, his previous shoulder injuries

had resolved, and his attending physicians concluded that his

                                   -13-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



shoulder injuries were work-related.

            Panoke also argued that the reports of Drs. Agles and

Lau could not be relied upon because Dr. Agles had not examined

Panoke’s shoulders, and because neither Dr. Agles nor Dr. Lau

considered whether the June 17, 2004 accident could have

exacerbated Panoke’s pre-existing condition.           Panoke further

argued that Dr. Diamond’s reports were flawed because Dr. Diamond

failed to consider whether the June 17, 2004 accident exacerbated

Panoke’s shoulder injuries, and because Dr. Diamond’s testimony,

that the type of tears Panoke suffered to his shoulders “usually”

involve compression mechanisms or bicep injuries, was irrelevant.

            Panoke next argued that he was entitled to continuing

TTD benefits from June 21, 2004 through July 12, 2007.               Panoke

relied on the Work Star reports for this period placing Panoke

off work.

            Finally, Panoke argued that Reef and Seabright should

have been required to pay a twenty percent penalty for late

payments of TTD under HRS § 386-92.

            On June 14, 2011, the LIRAB issued its decision.             The

LIRAB made the following findings of fact (FOF) relevant to this

appeal:

                  7.    On July 2, 2004, Claimant sought treatment
            with Todd M. Uchima, [physician assistant] for Dr.
            McCaffrey and/or Dr. McCaffrey with complaints of pain

                                    -14-
*** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



        in his upper back, lower back, and right hip.
              Claimaint’s Pain diagram noted that he
        experienced burning pain in his posterior right
        shoulder, aching in his left scapular region, and low
        back burning and stabbing pain, and pins and needles
        in his right hip. Claimant rated his pain at 10/10.
        The [LIRAB] notes, however, that two other pain
        diagrams of the same date do not indicate any right
        shoulder symptoms.
        . . .
              10.   On July 16, 2004, Claimant sought
        treatment with Dr. McCaffrey with complaints of pain
        in his low back and left shoulder. According to
        Claimant’s July 16, 2004 pain diagram, he had pain in
        his right and left shoulder, his right hip, and his
        right leg.
        . . .
              18.   On August 31, 2004, Claimant informed
        Gary Y. Okamura, M.D. that he first noticed shoulder
        pain a few days after the subject accident, because
        his back was so sore. Claimant rated the pain on his
        right shoulder at 6/10 and on the left shoulder at
        4/10.
        . . .
              20.   At Employer’s request, Deborah A. Agles,
        M.D. examined Claimant on September 8, 2004.
        Claimant’s pain drawing noted right shoulder aching.
        Claimant informed Dr. Agles that his right shoulder
        began hurting about one week after the June 17, 2004
        work accident. He was unable to describe how the
        shoulder was injured, but assumed it was due to the
        heavy lifting. Claimant had no complaints regarding
        the left shoulder. Dr. Agles did not, however,
        examine Claimant’s shoulders.
        . . .
              29.   By letter dated January 31, 2005, Dr.
        McCaffrey opined that Claimant sustained a
        “[b]ilateral shoulder sprain with chronic persistent
        dysfunction, right greater than left.” Dr. McCaffrey
        noted that Claimant had no history of ongoing shoulder
        problems or medical treatment for the shoulders, and
        that Claimant “fully and totally” recovered from the
        prior motor vehicle accident-related shoulder trauma,
        without residual symptoms or impairment. Dr.
        McCaffrey further noted that Claimant had been
        involved in heavy work activities and recreational
        pursuits and was clinically asymptomatic before the
        subject work accident.
        . . .
              31.   Clifford K.H. Lau, M.D. examined Claimant
        at Employer’s request. In his report dated
        February 15, 2005, Dr. Lau noted Claimant’s report
        that he developed pain in the front of his right

                                -15-
*** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



        shoulder and the back of his left shoulder about a
        week after the subject accident. Claimant also
        informed Dr. Lau that he had no problems with his
        moped accident-related shoulder injuries after they
        healed.
              Dr. Lau opined that Claimant’s subject
        complaints exceeded his objective findings and that
        his examination showed “multiple inconsistencies.”
              Dr. Lau opined that Claimant suffered a strain
        to his lower back as a result of the June 17, 2004
        work injury and that Claimant’s current problems were
        not related to that work injury. He further opined
        that, based on the “time sequence and development of
        the shoulder complaints,” Claimant’s shoulder
        complaints were not related to the subject work
        accident. Dr. Lau explained that “development of neck
        pain and severe shoulder pain at 3-4 weeks following
        an injury is not medically probable unless there was
        loss of consciousness or change to his mental status.”
        . . .

              43.   A September 21, 2005 MR arthogram [sic]
        (“MRA”) of [Panoke’s] left shoulder revealed:

                    1.    . . . evidence of degenerative joint
                          disease.

                    2.    Moderate degenerative joint disease
                          of the AC joint . . . .

                    3.    High grade partial tear of the
                          supraspinatus tendon . . . . There
                          is also a tear involving the . . .
                          infraspinatus tendon.

                    4.    Stellate tear and degeneration of
                          the superior labrum which extends
                          into the posterior labrum. The
                          anterior labrum is grossly normal.

              44.   A September 21, 2005 MRA of [Panoke’s]
        right shoulder revealed:

                    1.    Degenerative changes of the
                          glenohumeral joint and AC
                          joint. . . .

                    2.    Partial tear along the articular
                          surface of the supraspinatus tendon
                          near its insertion site.

                    3.    Superior labral tear near its base.
                          The superior labrum is of increased
                          intensity related to degeneration.
                          . . .

                                -16-
*** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



              45.   By letter dated September 30, 2005, Dr.
        Okamura reported his impressions as:

                    1.    Right shoulder superior labral tear

                    2.    Right shoulder partial rotator cuff
                          tendon tear.

                    3.    Left shoulder superior labral tear.

                    4.    Left shoulder partial versus full
                          thickness rotator cuff tear.
        . . .
               47.  Dr. Lau prepared a supplemental report
        dated October 28, 2005. He acknowledged that Claimant
        had a “pain problem.” He continued to opine, however,
        that Claimant’s shoulder conditions were not related
        to the June 17, 2004 work injury. If the work
        accident caused the rotator cuff and labral tears to
        both shoulders, the significant force would have been
        applied to both shoulders, and “the pain would have
        been substantial and presentation would have occurred
        immediately or at least within several days to a
        week.”

              48.   Dr. Agles prepared a supplemental report
        dated November 15, 2005.
        . . . .
              [Dr. Agles] continued to opine that Claimant’s
        shoulder symptoms were not related to the subject
        accident, given the lack of temporal association and
        Claimant’s inability to describe how the shoulders
        were injured. Dr. Agles noted Claimant’s pre-existing
        shoulder pathology wherein Claimant had bilateral
        fractures and a left shoulder strain that was
        sustained while resisting arrest.
        . . .
              50.   On December 9, 2005, Claimant sought
        treatment with Dr. Baloy with complaints of pain in
        both shoulders, his lower back, buttocks, right upper
        leg, and right foot. Dr. Baloy noted Claimant’s “work
        status” as “off duty.”

              51.   On December 30, 2005, Claimant sought
        treatment with Dr. Baloy with complaints of pain in
        both shoulders, his lower back, buttocks, right leg,
        and right foot.
        . . .
              53.   On January 26, 2006, Claimant sought
        treatment with Dr. McCaffrey with complaints of pain
        in both shoulders, his mid to low back, right buttock,
        and right posterior thigh. Dr. McCaffrey noted
        Claimant’s “work status” as “off duty.”


                                -17-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



            . . .
                  57.   On March 9, 2006 and April 11, 2006,
            Claimant sought treatment with Dr. McCaffrey with
            complaints of pain in both shoulders, his lower back,
            buttocks, and right leg.
                  58.   On April 11, 2006 . . . Dr. McCaffrey
            noted that Claimant was not able to work light duty,
            pending a left shoulder surgery. He anticipated a
            return to work six months after left shoulder surgery.
            . . .
                  62.   On May 2, 2006, Claimant sought treatment
            with Dr. McCaffrey with complaints of pain in both
            shoulders, his low back, and right leg.
            . . .
                  67. . . . Dr. Diamond opined that Claimant’s
            shoulder complaints were not directly related to the
            subject accident because:

                    •     There is a definite history of prior
                          significant trauma to the shoulder, with a
                          history of bilateral fracture.

                    •     [Claimant] has documentation in the
                          records of prior shoulder complaints.

                    •     [Claimant] also has remarkably symmetrical
                          complaints, and I suspect, findings.

                    •     [Claimant] demonstrates multiple positive
                          Waddell’s findings,2 tending to de-
                          emphasize the importance of non-documented
                          history and question the relationship of
                          clinical findings to pain generators.

                  Dr. Diamond also explained that “the mechanism
            of injury is not typical of the shoulder pathology
            found.” He explained that although it is debatable,

                    “SLAP lesions[3] usually involve a
                    compression mechanism, such as seen in
                    overhead throwing, rather than a traction
                    mechanism. In the rare cases where
                    traction mechanism is implicated, SLAP
                    lessions usually involve a biceps


      2
            Waddell findings are exaggerated responses to pain, not
necessarily intentionally exaggerated, but which do not make sense in terms of
the patient’s anatomical condition.
      3
            In his testimony at the LIRAB trial, Dr. Diamond explained that
“SLAP” stands for “severe labrum from anterior to posterior.”

                                      -18-
*** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



              avulsion, as well as other pathology.”

              Dr. Diamond noted that Dr. Okamura found that
        Claimant’s biceps tendon was normal and that the
        operative note documented “extensive debridement due
        to glenohumeral joint arthritis,” which was suggestive
        of long term pathology.
        . . .
               71.  On October 31, 2006, Claimant sought
        treatment with Dr. McCaffrey with complaints of pain
        in both shoulders, his low back, buttocks, and right
        leg. Claimant’s “work status” was noted as “modified
        duty.”
        . . .
              73.   On March 3, 2007, Claimant sought “Urgent
        Care Walk-In” treatment with Dr. McCaffrey with
        complaints of pain in his left shoulder, low back,
        left buttock, and right leg.

              74.   On March 29, 2007, Claimant sought
        treatment with Dr. McCaffrey with complaints of pain
        in his left shoulder, low back, left buttock, and
        right leg. Claimant’s “work status” was noted as
        [“]off duty.”

              75.   On April 19, 2007, Claimant sought
        treatment with Dr. McCaffrey with complaints of pain
        in his left shoulder, low back, left buttock, left
        thigh, right knee, and left foot.

              76.   On May 31, 2007, Claimant sought treatment
        with Dr. McCaffrey with complaints of pain in both
        shoulders, his low back, left buttock, and right leg,
        and left leg and foot.

              77.   On June 21, 2007, Claimant sought
        treatment with Dr. McCaffrey with complaints of pain
        in both shoulders, his low back, left buttock, and
        both legs and left foot.
        . . .
              80.   In Claimant’s Answers to Employer’s First
        Request for Answers to Interrogatories . . . Claimant
        . . . revealed that he broke both shoulders in a moped
        accident in 1990 or 1991, wherein he “flew off the
        moped and landed with both arms extended”.
        . . .
              92.   Claimant was deposed on January 27, 2006.
        Claimant testified that at the time of the June 17,
        2004 work accident, his arms were straight out
        approximately three feet from the ground as he helped
        support a panel weighing 800 to 1200 pounds. The
        panel then fell approximately two-and-a-half feet in
        approximately two seconds or less. It stopped falling

                                -19-
*** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



        approximately six inches from the ground.

              93.   Claimant did not feel immediate pain to
        the shoulders. He first experienced pain to both
        shoulders one to one-and-a-half-weeks later. He
        believed the pain in his shoulders was 4/10 or 5/10,
        but increased to 6/10 or 7/10 by the third week after
        the June 17, 2004 work accident.
              94.   At the trial on April 9, 2010, Dr. Diamond
        testified that Claimant had . . . a history of
        previously asymptomatic neck and shoulder pain, a
        history of prior bilateral shoulder fractures,
        multiple Waddell’s findings.
              Dr. Diamond testified that most of the
        impressions noted from the right shoulder MRA were
        indicative of long-standing (5-10 years) degenerative
        conditions. However, the changes noted in the
        supraspinatus could be considered acute and were not
        necessarily long-standing. The left shoulder MRA
        showed similar degenerative changes.
              He further testified that the labral and rotator
        cuff tears that resulted in Claimant’s surgeries were
        not related to the subject work accident, because the
        mechanism of the subject accident was not consistent
        with such injuries. He stated that he could
        definitely say that the labral tearing and
        degenerative arthritis were not acute injuries.
              Dr. Diamond testified that heavy lifting could
        cause degenerative conditions of the rotator cuff, but
        it would depend upon the position of the rope and
        arms. It would take abduction and positioning of the
        arms overhead to irritate the rotator cuff. Reaching
        overhead to pull down on a rope would likely lead to a
        biceps tendonitis rather than a rotator cuff
        tendonitis. Further, “heavy work” could lead to
        rotator cuff and labral degeneration.
              Labral tearing occurs with compressive injuries,
        where the humeral head grinds into the labrum, like a
        fall onto outstretched arms. Although it is possible
        to tear the labrum on the basis of a traction accident
        as in this case, but that usually involves damage to
        the biceps, which is not present [sic]. Therefore,
        can exclude [sic] traction as the mechanism of injury
        for the labral tear and arthritis, and the same
        reasoning applied to rotator cuff injuries. He opined
        that more likely than not, the tears and degenerative
        changes pre-existed the June 17, 2004 work accident.
              Further, if the tears as seen on the MRA
        occurred from the work injury, Claimant, more likely
        than not, would have felt pain immediately. It would
        also be probable that he would have felt the shoulder
        pain from the tears immediate [sic], regardless of
        pain in his back. Dr. Diamond pointed out that
        Claimant had a complaint of knee pain, and, the back


                                -20-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



           pain he experienced did not mask that pain.
                 Dr. Diamond opined that although possible, it
           was “more likely than not” that the June 17, 2004
           accident did not cause, aggravate, or accelerate
           Claimant’s labral tears. He would expect immediate
           symptoms given the amount of tears noted on the MRA.
                 Dr. Diamond further testified that it was
           virtually impossible to develop the advanced arthritic
           changes seen on the MRA during the period since the
           June 17, 2004 work accident.
                 With regard to Claimant’s low back, Dr. Diamond
           testified that Claimant reached medically stability
           [sic] approximately one year after the June 17, 2004
           work accident.
                 He further testified that he would generally
           tell his patients that it would take 12-18 months to
           fully recover strength after a shoulder surgery.
                 Dr. Diamond clarified that the supraspinatus
           changes seen on the MRA in this particular case were
           not related to the subject work accident for the same
           reasons.

                 95.    At trial, Claimant testified that he first
           noticed symptoms in his shoulders one to two weeks
           after the June 17, 2004 work accident, while he was
           washing rice. The pain in his shoulders thereafter
           intensified.

                 96.   The [LIRAB] credits the opinion of Dr.
           Diamond and finds that Claimant’s bilateral shoulder
           conditions pre-existed the June 17, 2004 work accident
           and was [sic] not caused, aggravated, or accelerated
           by said accident. The [LIRAB] credits Dr. Diamond’s
           expert opinion that Claimant would have experienced
           immediate symptoms if his shoulder conditions were
           caused by the June 17, 2004 work injury. Claimant’s
           argument that his shoulder symptoms were masked by his
           low back injury is inconsistent with the report of
           knee symptoms immediately after the June 17, 2004 work
           accident. The [LIRAB] also credits Dr. Diamond’s
           opinion that Claimant’s shoulder conditions are not
           consistent with a traction type mechanism of injury.


           The LIRAB also made the following conclusions of law

(COL):
                 “Hawaii Revised Statutes (“HRS”) § 386-85(1)
           creates a presumption in favor of the claimant that
           the subject injury is causally related to the
           employment activity. . . . Furthermore, this
           presumption may be rebutted by “substantial evidence
           to the contrary . . . .” § 386-85, HRS. The Board

                                    -21-
*** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



        has applied the rebuttable presumption of
        compensability.

              1.    The [LIRAB] concludes that Claimant did
        not sustain bilateral shoulder injuries on June 17,
        2004, arising out of and in the course of employment.
        Employer has adduced substantial evidence to rebut or
        overcome the presumption of compensability.
              Although Claimant argues, in part, that his
        shoulder conditions could have been incurred over the
        period of his work for Employer, [the LIRAB] makes no
        determination as to Claimant’s cumulative trauma
        contention, where such theory or contention was raised
        for the very first time at the trial and in Claimant’s
        Post Hearing Memorandum.

              2.    The [LIRAB] concludes that Claimant’s
        periods of [TTD] resulting from the work injury of
        June 17, 2004 are:
                    June 20, 2004 through June 22, 2004
                    June 30, 2004 through December 17, 2005
                    April 11, 2006 through May 11, 2006
              As stated in Alexis v. Kasseebeer v. Paul J.
        Samarin, AB 2007-207 (October 2, 2009):

              A medical certification of [TTD] requires
              an attending physician to certify that a
              claimant’s absence from work is due to
              disability attributed to a specific work
              injury or condition. Without such
              certification, an award of temporary total
              disability is not proper.

              The [LIRAB] interprets the laws and rules to
        require certifications of disability by the attending
        physician to be contemporaneous, in writing, and
        including the date of accident and work injury-related
        condition(s) for which such disability is certified.
              Statements that Claimant’s work status as [sic]
        “off duty” or that he is significantly impaired is
        [sic] insufficient as a certification of disability
        without a statement that such impairment or disability
        is due to the work injury.
              The record before the [LIRAB] does not include
        statements of certification that Claimant remained
        temporarily and totally disabled due to a work-related
        injury. For the period April 11, 2006 through May 11,
        2006, the [LIRAB] credits Dr. McCaffrey’s Work
        Restriction Profile and concludes that Claimant was
        disabled due to the June 17, 2004 work injury.
              The [LIRAB] makes no determination as to
        Claimant’s entitlement to TTD benefits after
        September 4, 2007, which was the medical reports
        deadline.


                                -22-
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



                   3. The [LIRAB] concludes Employer is not liable
             for a penalty for late payment of [TTD] benefits for
             the period April 6, 2005 to February 2, 2006. There
             is no evidence to indicate that payments were
             untimely. Further, the [LIRAB] determined that except
             for the period April 11, 2006 through May 11, 2006,
             Claimant was not entitled to TTD benefits after
             December 17, 2005.


D.     Appeal to the ICA

             On July 21, 2011, Panoke filed a notice of appeal of

the LIRAB’s decision to the ICA.          Panoke raised essentially the

same arguments to the ICA that he raised before the LIRAB.

             Panoke also argued that it was error for the LIRAB to

limit his TTD benefits to certain time periods when Work Star had

provided clinical reports that kept Panoke off work from June 30,

2004 through July 12, 2007.

             Panoke further asserted that it was error for the LIRAB

to fail to assess a penalty against Reef and Seabright because

Reef and Seabright’s WC-3 form showing TTD payments made for the

year 2005 indicated that payments were only made until April 5,

2005, but the LIRAB awarded TTD until December 17, 2005, and

there were no grounds for the Director to excuse penalties.

             Reef and Seabright argued that Panoke’s shoulder

injuries were not caused by the June 17, 2004 accident, relying

on the reports of Dr. Lau and Dr. Agles, and on Dr. Diamond’s

testimony.


                                     -23-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



            Reef and Seabright argued that it was not error for the

LIRAB to limit Panoke’s TTD benefits to certain time periods.

Reef and Seabright asserted that the Work Star reports were not

sufficient to certify Panoke as disabled because they did not

indicate the dates when his disability started, and when he would

be able to return to work, as required by HRS § 386-96.

            Reef and Seabright also argued that no penalties for

late TTD payments were due because the Director’s decision of

June 13, 2005, only awarded TTD benefits until April 4, 2005.

After that, according to Reef and Seabright, the disability was

disputed, therefore no TTD benefits were due until October 13,

2006, when the Director extended the TTD period beyond April 5,

2005.

            In a summary disposition order (SDO) filed on June 30,

2014, the ICA affirmed the LIRAB’s ruling.          The ICA first held

that the opinions of Drs. Agles, Lau, and Diamond constituted

substantial evidence sufficient to rebut the presumption of

coverage.    In doing so, the ICA rejected Panoke’s argument that

the opinions were generalized and therefore irrelevant because

the opinions “identified specific reasons as to why the shoulder

injuries were not work related and why the industrial accident

did not exacerbate Panoke’s pre-existing condition.”            The ICA

then held that, even though there was some evidence to the

                                   -24-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



contrary in the form of Dr. McCaffrey’s and Dr. Okamura’s

opinions, the LIRAB did not err in giving more weight to the

“high quantum of evidence” presented by Reef and Seabright.

           The ICA next determined that, although the LIRAB’s

requirement that each disability certification contain a specific

statement that the disability is due to work injury was

“questionable,” any error by the LIRAB in this regard was

harmless because the LIRAB did not err in determining the TTD

periods.   The ICA concluded that the LIRAB’s determination of the

TTD periods was not error because the first period, from June 20,

2004 to June 22, 2004, was based on a statutory three-day waiting

period after the accident and the initial reports of Dr. Diaz-

Ordaz.   The second period, from June 30, 2004, to December 17,

2005, started when Dr. McCaffrey first placed Panoke off duty,

and ran for eighteen months from the June 17, 2004 accident,

based on Dr. Diamond’s opinion that Panoke’s back injury had

achieved maximum medical improvement after eighteen months.

           The ICA also agreed with Reef and Seabright that the

LIRAB did not err in failing to assess penalties.           The ICA held

that Panoke’s argument that he had not received TTD benefits

since April 2005 was without merit because the Director’s order

extending benefits beyond April 2005 was not issued until

October 13, 2006.

                                   -25-
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



                         II.   Standards of Review

A.     The LIRAB’s decision

             Appellate review of a LIRAB decision is governed by
             HRS § 91-14(g) (1993), which states that:

                   Upon review of the record the court may affirm
                   the decision of the agency or remand the case
                   with instructions for further proceedings; or it
                   may reverse or modify the decision and order if
                   the substantial rights of the petitioners may
                   have been prejudiced because the administrative
                   findings, conclusions, decisions, or orders are:

                         (1) In violation of constitutional or
                         statutory provisions; or
                         (2) In excess of the statutory authority
                         or jurisdiction of the agency; or
                         (3) Made upon unlawful procedure; or
                         (4) Affected by other error of law; or
                         (5) Clearly erroneous in view of the
                         reliable, probative, and substantial
                         evidence on the whole record; or
                         (6) Arbitrary, or capricious, or
                         characterized by abuse of discretion
                         or clearly unwarranted exercise of
                         discretion.

             We have previously stated:

                   [Findings of Fact] are reviewable under the
                   clearly erroneous standard to determine if the
                   agency decision was clearly erroneous in view of
                   reliable, probative, and substantial evidence on
                   the whole record.

                   [Conclusions of Law] are freely reviewable to
                   determine if the agency’s decision was in
                   violation of constitutional or statutory
                   provisions, in excess of statutory authority or
                   jurisdiction of agency, or affected by other
                   error of law.

                   A [Conclusion of Law] that presents mixed
                   questions of fact and law is reviewed under the
                   clearly erroneous standard because the
                   conclusion is dependent upon the facts and
                   circumstances of the particular case. When
                   mixed questions of law and fact are presented,
                   an appellate court must give deference to the
                   agency’s expertise and experience in the
                   particular field. The court should not
                   substitute its own judgment for that of the

                                     -26-
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



                   agency.

Igawa v. Koa House Rest., 97 Hawai#i 402, 405-06, 38 P.3d 570,

573-74 (2001) (internal quotation marks, citations, and brackets

in original omitted) (quoting In re Water Use Permit

Applications, 94 Hawai#i 97, 119, 9 P.3d 409, 431 (2000)).
                   [A finding of fact] or a mixed determination of law
             and fact is clearly erroneous when (1) the record lacks
             substantial evidence to support the finding or
             determination, or (2) despite substantial evidence to
             support the finding or determination, the appellate court is
             left with the definite and firm conviction that a mistake
             has been made. We have defined “substantial evidence” as
             credible evidence which is of sufficient quality and
             probative value to enable a person of reasonable caution to
             support a conclusion.

In re Water Use Permit Applications, 94 Hawai#i at 119, 9 P.3d at

431 (internal quotation marks and citations omitted).

B.     The LIRAB’s statutory interpretation

             An appellate court
             generally reviews questions of statutory
             interpretation de novo, #Olelo v. Office of Info.
             Practices, 116 Hawai#i 337, 344, 173 P.3d 484, 491
             (2007), but, “[i]n the case of . . . ambiguous
             statutory language, the applicable standard of review
             regarding an agency’s interpretation of its own
             governing statute requires this court to defer to the
             agency’s expertise and to follow the agency’s
             construction of the statute unless that construction
             is palpably erroneous,” Vail v. Employees’ Ret. Sys.,
             75 Haw. 42, 66, 856 P.2d 1227, 1240 (1993).

Gillan v. Gov’t Employees Ins. Co., 119 Hawai#i 109, 114, 194

P.3d 1071, 1076 (2008).




                                     -27-
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



                              III.   Discussion

A.     The LIRAB erred in concluding that the employer presented
       substantial evidence to rebut the presumption that Panoke’s
       shoulder injuries were a covered employment-related injury

             In COL 1, the LIRAB concluded that “[Panoke] did not

sustain bilateral shoulder injuries on June 17, 2004, arising out

of and in the course of employment” because “[Reef and Seabright]

ha[ve] adduced substantial evidence to rebut or overcome the

presumption of compensability.”         In support of this conclusion,

the LIRAB stated that it “credits the opinion of Dr. Diamond and

finds that [Panoke’s] bilateral shoulder conditions pre-existed

the June 17, 2004 work accident and was not caused, aggravated,

or accelerated by said accident.”

             Panoke argues that the LIRAB clearly erred because it

should not have relied on the “generalized” reports of Drs. Agles

and Lau and the testimony of Dr. Diamond.           Panoke also claims

that his degenerative shoulder conditions made him more

susceptible to injury, that his shoulders were asymptomatic prior

to June 17, 2004, that he did not immediately feel pain in his

shoulders because it was masked by his back pain and pain

medication, and that his prior shoulder injuries had completely




                                     -28-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



resolved.4

             As discussed below, the LIRAB erred in finding that

Reef and Seabright presented substantial evidence sufficient to

overcome the presumption that Pankoke’s shoulder injuries were

work-related.     Although Reef and Seabright presented reports from

three physicians opining that Panoke’s shoulder injuries were not

caused by the June 17, 2004 work accident, none of these

physicians explained why the June 17, 2004 accident could not

have aggravated Panoke’s pre-existing shoulder injuries, or,

similarly, why Panoke was asymptomatic prior to June 17, 2004,

but then started suffering from shoulder problems shortly

afterwards.     As a result, the medical reports of the employer’s

physicians do not provide a sufficient degree of specificity to

constitute substantial evidence to rebut the presumption that

Panoke’s shoulder injuries were work-related.

             When determining whether a workers’ compensation claim

is work-related, it is well established in Hawai#i that “it shall

be presumed, in the absence of substantial evidence to the

contrary . . . [t]hat the claim is for a covered work injury[.]”

HRS § 386-85 (1993).      As indicated in Acoustic, Insulation &


      4
            Panoke also argues that the LIRAB erred in declining to consider
the possibility that his shoulder injuries were caused cumulatively as a
result of his heavy labor at work. Because of our holding, we do not reach
this issue.

                                    -29-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



Drywall, Inc. v. Labor and Indus. Relations Appeal Bd., 51 Haw.

312, 316, 459 P.2d 541, 544 (1969), to rebut the presumption, the

employer has the burden of going forward with the evidence, which

is the burden of production, as well as the burden of persuasion.

The burden of production means that “the employer must initially

introduce substantial evidence that, if true, could rebut the

presumption that the injury is work-related.”          Nakamura v. State,

98 Hawai#i 263, 267, 47 P.3d 730, 734 (2002) (citation omitted).

In evaluating whether the burden of producing substantial

evidence has been met, “the slightest aggravation or acceleration

of an injury by the employment activity mandates compensation.”

Van Ness v. State, Dep’t of Educ., 131 Hawai#i 545, 562, 319 P.3d

464, 481 (2014) (citation omitted).

           If the employer meets the burden of production, the

burden of persuasion requires that “the trier of fact . . . weigh

the evidence elicited by the employer against the evidence

elicited by the claimant.”      Igawa, 97 Hawai#i at 409, 38 P.3d at

577 (citation omitted).      In evaluating whether the burden of

persuasion has been met in the workers’ compensation context,

“the broad humanitarian purpose of the workers’ compensation

statute read as a whole requires that all reasonable doubts be

resolved in favor of the claimant[.]”         Van Ness, 131 Hawai#i at

558, 584 P.3d at 477 (quoting Lawhead v. United Air Lines, 59

                                   -30-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



Haw. 551, 560, 584 P.3d 119, 125 (1978)) (emphasis omitted); see

also Akamine v. Hawaiian Packing & Crating Co., 53 Haw. 406, 408,

495 P.2d 1164, 1166 (1972).       In this case, the employer failed to

meet its initial burden of producing substantial evidence, and we

therefore do not reach the burden of persuasion.

           In the workers’ compensation context, “substantial

evidence” means “a high quantum of evidence which, at the

minimum, must be relevant and credible evidence of a quality and

quantity sufficient to justify a conclusion by a reasonable

[person] that an injury or death is not work connected.”             Id. at

267-68, 47 P.3d at 734-35 (quoting Flor v. Holguin, 94 Hawai#i

70, 79, 9 P.3d 382, 391 (2000)).        As this court explained in Van

Ness, this is a “high burden” placed on the employer, which is

necessary because of the purpose of Hawaii’s workers’

compensation law:
           The legislature has decided that work injuries are
           among the costs of production which industry is
           required to bear. Workmen’s compensation laws were
           enacted as a humanitarian measure, to create legal
           liability without relation to fault. They represent a
           socially enforced bargain: the employee giving up his
           right to recover common law damages from the employer
           in exchange for the certainty of a statutory award for
           all work-connected injuries.

131 Hawai#i at 558, 319 P.3d at 477 (quotation marks, brackets,

and citation omitted).

           Two decisions by this court--Akamine and Nakamura--



                                   -31-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



illustrate the “substantial evidence” standard.

           In Akamine, the claimant died from a heart attack, and

the employer’s experts, relying on the fact that heart disease

originates early in life and physical exercise generally reduces

the risk of heart disease, testified that there was no connection

between the employee’s heart condition and his physical exertion

at work.   53 Haw. at 410-12, 495 P.2d at 1167-68.          This court

held that such testimony was generalized and thus did not rebut

the presumption of coverage.       Id. at 412-14, 495 P.2d at 1168-69.

This court also noted that “[t]he primary focus of the medical

testimony should have been a discussion on whether the employment

effort, whether great or little, in any way aggravated Mr.

Akamine’s heart condition which resulted in his death.”            Id. at

412, 495 P.2d at 1168.

           In Nakamura, the claimant, an employee of the

University of Hawai#i (UH), claimed he had sustained a

psychiatric stress injury at work due to “‘long term inhumane

treatment’ and harassment . . . .”        98 Hawai#i at 264, 47 P.3d

730 at 731.   Nakamura claimed his inability to work was a result

of this treatment by his supervisors and also an IRS garnishment

of his wages.    Id. at 264-65, 47 P.3d at 731-32.         At trial,

Nakamura’s regular psychiatrist testified that she believed

Nakamura had a pre-existing psychiatric illness that was

                                   -32-
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



exacerbated by both the IRS garnishment and the UH work

environment.      Id. at 266, 47 P.3d at 733.        UH relied on the

report of another psychiatrist, Dr. Ponce, who had examined

Nakamura at UH’s request and testified that Nakamura had a pre-

existing psychiatric illness that was exacerbated by the IRS

garnishment but not his treatment by UH supervisors.               Id.   The

LIRAB credited Dr. Ponce’s testimony, and thus found that

Nakamura’s work did not cause his injury.            Id.

              This court in Nakamura clarified the Akamine decision,

and stated that “the court [in Akamine] was intending to

illustrate that a reasonable degree of specificity is required in

order for medical opinion evidence to rebut the presumption of

compensability.”       98 Hawai#i at 269, 47 P.3d at 736.         This court

went on to affirm the LIRAB’s decision and held that Dr. Ponce’s

opinion constituted substantial evidence because
              Dr. Ponce did more than opine generally that Nakamura
              had an illness predating his employment with UH. Dr.
              Ponce identified symptoms of paranoia and accompanying
              behaviors attributable to Nakamura’s pre-existing
              illness as the source of Nakamura’s pre-garnishment
              work-related difficulties, pointing out that the
              behaviors were similar to difficulties that Nakamura
              had encountered before starting work at UH.

Id.

              In the present case, Reef and Seabright bore the

initial burden of producing substantial evidence to rebut the

presumption that Panoke’s shoulder injuries were the result of


                                      -33-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



the June 17, 2004 work accident.        Reef and Seabright rely on the

testimony of Dr. Diamond, and the reports of Drs. Agles and Lau,

and argue that these met their burden to produce substantial

evidence.

            At trial, Dr. Diamond testified that the labral and

rotator cuff tears found in the MRIs of Panoke’s shoulders were

most likely not the result of the June 17, 2004 work accident.

Dr. Diamond’s reasons for this opinion were that the traction

mechanism of Panoke’s June 17, 2004 accident was inconsistent

with the shoulder injury, Panoke lacked any injury to his biceps,

Panoke did not complain of pain in his shoulders for

approximately two weeks after the June 17, 2004 work accident,

and, according to Dr. Diamond, Panoke’s shoulder injuries were

more consistent with degenerative changes over time resulting

from his previous shoulder fractures, rather than the June 17,

2004 accident.    Drs. Agles and Lau also opined that Panoke’s

shoulder injuries were not related to the June 17, 2004 accident

because of Panoke’s delayed pain complaints in his shoulders.

            However, Panoke’s treating physician, Dr. McCaffrey,

concluded in a January 31, 2005 letter that Panoke’s shoulder

injuries were related to the June 17, 2004 accident.            As the

LIRAB noted in FOF 29, Dr. McCaffrey explained that Panoke had no

shoulder complaints or ongoing problems with his shoulder prior

                                   -34-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



to the June 17, 2004 accident and had “fully and totally”

recovered from his 1991 vehicle accident in which he fractured

his shoulders “without residual symptoms or impairment.”             Dr.

McCaffrey also noted that Panoke had been involved in heavy work

activities immediately prior to June 17, 2004, and had been

“clinically asymptomatic” until the June 17, 2004 accident.

           None of the medical reports submitted by Reef and

Seabright, or Dr. Diamond’s testimony at the LIRAB hearing,

rebutted these bases for Dr. McCaffrey concluding that Panoke’s

shoulder injuries were related to the June 17, 2004 accident.

Moreover, all three of the employer’s physicians focused almost

entirely on explaining why Panoke’s work accident on June 17,

2004 could not have caused his shoulder injuries without

adequately explaining how the accident could not have caused “the

slightest aggravation or acceleration of an [existing] injury.”

Van Ness, 131 Hawai#i at 562, 319 P.3d at 481.          Instead, the

focus of the employer’s medical reports “should have been a

discussion on whether the employment . . . in any way aggravated

Mr. [Panoke’s] [shoulder] condition which resulted in his

[injury].”   Akamine, 53 Haw. at 412, 495 P.2d at 1168 (emphasis

added).

           Given that Panoke had a history of shoulder injuries

and his MRI scans showed degenerative arthritis in both

                                   -35-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



shoulders, which Dr. Diamond acknowledged was both “longstanding”

and most likely pre-existing (because, as the LIRAB noted in FOF

94, “it was virtually impossible to develop the advanced

arthritic changes seen on the MRA during the period since the

June 17, 2004 work accident”), evidence showing why Panoke’s

June 17, 2004 accident could not have aggravated these conditions

was necessary for the employer to adduce “substantial evidence”

and overcome the presumption of coverage.

           Indeed, at the LIRAB trial, Dr. Diamond even

acknowledged that it was “possible” that the June 17, 2004

accident might have aggravated labral tears that pre-existed in

Panoke’s shoulders.     Although Dr. Diamond testified that he

thought that it was “more likely than not” that the work accident

had not aggravated Panoke’s shoulder injuries, his only

explanation was that “[h]e would expect immediate symptoms given

the amount of tears” Panoke suffered.         However, this explanation

was not sufficient to constitute “substantial evidence.”             First,

one of the employer’s own physicians, Dr. Lau, acknowledged that

the pain experienced with the type of injuries Panoke suffered

would not necessarily be immediate, but could have manifested

“within several days to a week.”        Second, although it is not

necessary for the employer to provide evidence showing

definitively what was the cause of the claimant’s injury (i.e.,

                                   -36-
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



something other than the work accident), there is nothing in the

record to explain why Panoke would have started experiencing

serious shoulder pain approximately two weeks after the work

accident if the work accident had not caused the injury or

aggravated some pre-existing injury.

             Thus, unlike the physician in Nakamura, Reef and

Seabright’s physicians did not do more than “opine generally that

[Panoke] had an [injury] predating his employment,” Nakamura, 98

Hawai#i at 269, 47 P.3d at 736, because the physicians did not

consider how Panoke’s prior injury might have been affected or

aggravated by the June 17, 2004 accident.           As a result, the LIRAB

erred in concluding that Reef and Seabright had adduced

substantial evidence to overcome the presumption that Panoke’s

shoulder injuries were related to the June 17, 2004 work accident

as he alleged.

             We therefore vacate the LIRAB’s ruling and remand the

case to the LIRAB for further proceedings consistent with this

opinion, including a determination on the merits of Panoke’s

eligibility for TTD benefits.

B.     The LIRAB erred in denying Panoke’s TTD benefits based on
       deficiencies in the certifications of disability submitted
       by Panoke’s physicians

             In COL 2, the LIRAB concluded that:
             Claimant’s periods of [TTD] resulting from the work

                                     -37-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



           injury of June 17, 2004 are:
                       June 20, 2004 through June 22, 2004
                       June 30, 2004 through December 17, 2005
                       April 11, 2006 through May 11, 2006

                 As stated in Alexis v. Kasseebeer v. Paul J.
           Samarin, AB 2007-207 (October 2, 2009):

                 A medical certification of [TTD] requires
                 an attending physician to certify that a
                 claimant’s absence from work is due to
                 disability attributed to a specific work
                 injury or condition. Without such
                 certification, an award of temporary total
                 disability is not proper.

                 The [LIRAB] interprets the laws and rules to
           require certifications of disability by the attending
           physician to be contemporaneous, in writing, and
           including the date of accident and work injury-related
           condition(s) for which such disability is certified.
                 Statements that Claimant’s work status as [sic]
           “off duty” or that he is significantly impaired is
           [sic] insufficient as a certification of disability
           without a statement that such impairment or disability
           is due to the work injury.
                 The record before the board does not include
           statements of certification that Claimant remained
           temporarily and totally disabled due to a work-related
           injury. For the period April 11, 2006 through May 11,
           2006, the Board credits Dr. McCaffrey’s Work
           Restriction Profile and concludes that Claimant was
           disabled due to the June 17, 2004 work injury.
                 The [LIRAB] makes no determination as to
           Claimant’s entitlement to TTD benefits after
           September 4, 2007, which was the medical reports
           deadline.

           The LIRAB therefore discredited Panoke’s Work Star

reports because they did not indicate that Panoke’s “off work”

status was due to a work injury--in this case Panoke’s back

injury.   The ICA noted that the LIRAB’s requirements that

physicians’ reports must include the dates of the accident and

the disability “were based upon statutory authority [in HRS

§ 386-96] and were not error as a matter of law.”             The ICA then


                                   -38-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



held that although “the LIRAB’s requirement that each

certification of disability contains a specific statement that

the impairment/disability is due to work injury is

questionable . . . the LIRAB did not err in its determination of

the TTD benefits period.”

            Panoke argues that although the Work Star reports did

not include all of the information required by the LIRAB, the

reports nevertheless sufficiently certified Panoke as disabled

because “[a] claimant should not be penalized simply because his

physician failed to properly fill out a report.”            Therefore,

according to Panoke, the LIRAB should have awarded him TTD

benefits for the entire period for which the Work Star reports

placed him off work duty.

            Although part III.A of this opinion vacates and remands

Panoke’s claim to the LIRAB for redetermination of the TTD

benefits he is due, clarification of the relevant law is

warranted.5    We hold that the LIRAB may not deny a claimant


      5
            Compare Zhang v. State, Dept. of Land & Natural Res., No. CAAP-11-
0001106 (App. Sept. 15, 2014) (SDO) (holding that a physician’s document “did
not comport with the [statutory] requirement that it include the ‘dates of
disability’ because it simply constituted a plan for future treatment and did
not specify any range of time the document was supposed to cover”); Boydstun
v. Polynesian Cultural Ctr., No. CAAP-11-0000803 (App. Sept. 11, 2014) (SDO)
(affirming the LIRAB’s determination that “there were no contemporaneous
medical certifications” for unaddressed “gap” periods); Custino v. State,
Dept. of Transp., No. CAAP-11-0000570 (App. May 15, 2014) (SDO) (holding that
the failure of a physician to include the information required in HRS § 389-
96(2), including the dates of disability and the return to work date, violates
                                                                (continued...)

                                    -39-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



benefits based on deficiencies in a physician’s certifications of

disability.

            HRS § 386-966 requires a physician to include in


      5
       (...continued)
HRS § 389-96(2) as an improper certification, and thus justifies a denial of
the claimant’s TTD benefits) with Alayon v. Urban Management Corp., No. CAAP
XX-XXXXXXX (App. Dec. 31, 2014) (SDO) (vacating the LIRAB’s ruling that the
claimant was not entitled to TTD benefits because “the [LIRAB] cannot deny a
claimant’s request for TTD benefits based solely on a physician’s failure to
submit the certifications of disability in the proper form”).
      6
            HRS § 386-96 reads:

            (a) Any physician, surgeon, or hospital that has given any
            treatment or rendered any service to an injured employee shall
            make a report of the injury and treatment on forms prescribed by
            and to be obtained from the department as follows:

                    (1) Within seven days after the date of first attendance or
                    service rendered, an initial report shall be made to the
                    department and to the employer of the injured employee in
                    the manner prescribed by the department;

                    (2) Interim reports to the same parties and in the same
                    manner as prescribed in paragraph (1) shall be made at
                    appropriate intervals to verify the claimant’s current
                    diagnosis and prognosis, that the information as to the
                    nature of the examinations and treatments performed is
                    complete, including the dates of those treatments and the
                    results obtained within the current reporting period, the
                    execution of all tests performed within the current
                    reporting period and the results of the tests, whether the
                    injured employee is improving, worsening, or if “medical
                    stabilization” has been reached, the dates of disability,
                    any work restrictions, and the return to work date. When an
                    injured employee is returned to full-time, regular, light,
                    part-time, or restricted work, the attending physician shall
                    submit a report to the employer within seven calendar days
                    indicating the date of release to work or medical
                    stabilization;
            . . .

            (b) No claim under this chapter for medical treatment, surgical
            treatment, or hospital services and supplies, shall be valid and
            enforceable unless the reports are made as provided in this
            section, except that the director may excuse the failure to make
            the report within the prescribed period or a nonsubmission of the
            report when the director finds it in the best interest of justice
                                                               (continued...)

                                      -40-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



reports all of the information listed in HRS § 386-96(2),

including the “dates of disability.”         In addition to the required

information, HRS § 386-96 provides the consequences of not

including such information:       “[n]o claim under this chapter for

medical treatment, surgical treatment, or hospital services and

supplies, shall be valid and enforceable unless the reports are

made as provided in this section[.]”         HRS § 386-96(b) (emphasis

added).

            Similarly, the Department of Labor and Industrial

Relations (DLIR) administrative rule on this issue also allows

for the denial of payment to the physician in the event that a

disability certification does not comply with the reporting

requirements.     Hawai#i Administrative Rules (HAR) § 12-15-80

provides:
            (a) Any provider of service required by chapter 386,
            HRS, this chapter, or any related rules to make and
            submit reports of an injury and treatment shall:

                  (1) Submit those reports to the director and the
                  self-insured employer, or the insurer of the
                  employer when the employer is not self-insured,
                  whichever is applicable; and

                  (2) Itemize its statement of services rendered
                  in a manner showing the date of injury,
                  diagnosis, date of each visit or service, the
                  appropriate code number used as the basis for
                  the charge, and the fee not to exceed the
                  maximum allowed under the medical fee schedule.



(...continued)
            to do so.


                                    -41-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



                 No service charge for preparing and submitting
                 reports required by section 386-96, HRS, and any
                 related rules shall be allowed.

                 (3) Interim WC-2 reports shall be submitted
                 monthly with the corresponding billing invoice,
                 if applicable, to the employer and shall include
                 the following:

                       (A) Current diagnosis and prognosis;

                       (B) Complete information as to the nature
                       of the examination(s) and treatments
                       performed, dates of those treatments, and
                       the results obtained within the current
                       reporting period;

                       (C) A complete listing of all tests
                       performed within the current reporting
                       period and the results of the tests;

                       (D) A statement of whether the injured
                       employee is improving, worsening, or if
                       “medical stabilization” has been reached;
                       and

                       (E) Dates of disability, work
                       restrictions, if any, and return to work
                       date.

           (c) The repeated failure of a physician, surgeon,
           hospital, or provider of service to comply with
           chapter 386, HRS, and any related rules shall be a
           reasonable basis for an employer to refuse to pay or
           withhold payment for services rendered.

(Emphasis added).

           Therefore, according to a plain reading of the rule,

the consequence of a physician not including the required

information on a report is that the physician may not be

compensated for medical services rendered.          Moreover, HAR § 12-

15-80(c) provides that this sanction may only be applied after a

physician’s “repeated failure” to comply with the requirements.

           However, even though HRS § 386-96 and HAR § 12-15-80

                                   -42-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



permit denial of payment to a physician who fails to comply with

the reporting requirements, neither the statute nor the

administrative rule provides that an employee’s claim for TTD

benefits must be denied due to a physician’s non-compliance.

Moreover, those provisions must be read in pari materia with the

rest of the workers’ compensation statute, and in particular, the

provision that establishes the employee’s entitlement to TTD, HRS

§ 386-31(b) (Supp. 2013).      That section provides that when “a

work injury causes total disability not determined to be

permanent in character, the employer, for the duration of the

disability, but not including the first three calendar days

thereof, shall pay the injured employee” the prescribed benefits.

           There is nothing in that provision which prescribes a

particular method of proof, or that suggests that information not

presented in accordance with HRS § 386-96 and HAR § 12-15-80

cannot be considered.     To be sure, the LIRAB must assess the

quality of the evidence that is presented, to determine whether

the necessary showing has been made.        However, in doing so it

cannot rely on the physician’s failure to comply with the

certification requirements set forth in those provisions.             To the

extent that the Board’s analysis in COL 2 suggests otherwise, it

is clearly erroneous, and the ICA erred in finding that the LIRAB

properly determined Panoke’s benefits period.

                                   -43-
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



C.     The LIRAB did not err in denying Panoke’s request for
       additional penalties against Reef

             The LIRAB held in COL 3 that “[Reef and Seabright]

[are] not liable for a penalty for late payment of [TTD] benefits

for the period April 6, 2005 to February 2, 2006” because

“[t]here is no evidence to indicate that payments were untimely.”

Panoke argues that the LIRAB erred because Reef and Seabright

were required to pay TTD benefits to Panoke as they accrued for

the period January 5, 2005 through December 17, 2005, but that

Reef and Seabright did not pay the TTD benefits for this period

until much later.7      Panoke states that in June 2005, the Director

ruled that Panoke had suffered compensable injuries to his back

and shoulders, and that Panoke’s physician submitted disability

certificates throughout 2005 certifying him as off work duty.

According to Panoke, HRS § 386-31(b) requires payment of TTD


      7
            Panoke contends that “[t]he WC-3 reports . . . for 2004 and 2005
demonstrated that [Reef and Seabright] failed to pay TTD benefits “from
1/5/2005 - 12/17/2005 and from 5/6/2005 - 12/17/2005[.]” However, the 2004
WC-3 form shows that in 2004, Reef and Seabright paid TTD benefits to Panoke
for the periods of June 20, 2004 through June 22, 2004, and June 30, 2004
through January 4, 2005. The 2005 WC-3 shows that Reef and Seabright paid TTD
benefits to Panoke for the period of January 5, 2005 through April 5, 2005.
Panoke has not pointed to any other evidence that the payments for the period
January 1, 2005 through April 5, 2005, were late. Panoke’s argument appears
to be based on the fact that payments for the period January 5, 2005 through
April, 5, 2005 did not appear on the WC-3 for 2004. However, as Panoke
acknowledges, the employer is required to file the WC-3 by January 31 of each
year, showing payments made for the previous year. Payments from January
through April 2005 therefore could not have appeared on the 2004 WC-3.
Therefore, the only evidence in the record of any late payments, based on the
2005 WC-3, is for the period April 6, 2005 through December 17, 2005, because
it is clear from the 2005 WC-3 that Reef and Seabright did not make these
payments in 2005.

                                     -44-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



without waiting for a decision from the Director, so the ICA

therefore erred in holding that TTD was not due until the

Director issued its second decision on October 13, 2006,

extending TTD benefits beyond April 5, 2005.          Panoke contends

that “[a] carrier should not be allowed to withhold TTD, gambling

that on appeal there may be a ruling that TTD was not due.”

           The timing of TTD payments and the penalties for

untimely payments are governed by HRS §§ 386-31 and 386-92.

HRS § 386-31(b) (Supp. 2012) provides, in relevant part:
           The employer shall pay temporary total disability
           benefits promptly as they accrue to the person
           entitled thereto without waiting for a decision from
           the director, unless this right is controverted by the
           employer in the employer’s initial report of
           industrial injury. The first payment of benefits
           shall become due and shall be paid no later than on
           the tenth day after the employer has been notified of
           the occurrence of the total disability, and thereafter
           the benefits due shall be paid weekly except as
           otherwise authorized pursuant to section 386-53.

(Emphasis added).

           HRS § 386-31(b) therefore requires that an employer pay

TTD benefits to an employee within ten days of the employer being

notified of the disability, without waiting for a decision from

the Director, unless the employer controverts the employee’s

claim “in the employer’s initial report of industrial injury.”

           HRS § 386-92 (Supp. 2012) provides:
           If any compensation payable under the terms of a final
           decision or judgment is not paid by a self-insured
           employer or an insurance carrier within thirty-one
           days after it becomes due, as provided by the final

                                   -45-
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



                 decision or judgment, or if any temporary total
                 disability benefits are not paid by the employer or
                 carrier within ten days, exclusive of Saturdays,
                 Sundays, and holidays, after the employer or carrier
                 has been notified of the disability, and where the
                 right to benefits are not controverted in the
                 employer’s initial report of industrial injury or
                 where temporary total disability benefits are
                 terminated in violation of section 386-31, there shall
                 be added to the unpaid compensation an amount equal to
                 twenty per cent thereof payable at the same time as,
                 but in addition to, the compensation, unless the
                 nonpayment is excused by the director after a showing
                 by the employer or insurance carrier that the payment
                 of the compensation could not be made on the date
                 prescribed therefor owing to the conditions over which
                 the employer or carrier had no control.

(Emphasis added).

                 The legislative purpose behind HRS § 386-92 is “to

assess a [20]% penalty[8] in cases where an employer or his [or

her] insurance carrier is notified of a work injury, does not

deny liability for said injury under the law, and still neglects

to pay compensation to a [TTD] worker within 10 days of such

notification.”          S. Stand. Comm. Rep. No. 216, in 1971 Senate

Journal, at 878; H. Stand. Comm. Rep. No. 757, in 1971 House

Journal, at 1007 (emphasis added).              Further comments in the

committee reports also suggest that the legislature did not

intend for employers contesting a determination of liability by

the Director to be required to pay ongoing TTD benefits while the

appeal is pending:



        8
                 The penalty was changed from ten percent to twenty percent in
1995.       1995 Haw. Sess. Laws Act 234, § 14 at 613.

                                         -46-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



           Even upon the issuance of such an order [by the
           Director], the employer or insurance carrier can still
           wait until the 30 day appeal period has run before
           making payment.
                 This Bill proposes to grant the director
           discretion to add a 10% penalty on the compensation
           payments in cases where liability is not denied and
           there is no question that the compensation is due the
           injured worker.

S. Stand. Comm. Rep. No. 216, in 1971 Senate Journal, at 878

(emphasis added); see also H. Stand. Comm. Rep. No. 757, in 1971

House Journal, at 1007.

           Here, the LIRAB did not err in declining to assess

penalties against Reef and Seabright.         First, TTD payments for

the period dating from April 5, 2005 to December 17, 2005 did not

become due as a result of a “final judgment” after the Director’s

June 13, 2005 decision because Reef and Seabright timely appealed

to the LIRAB.    A decision by the Director shall be “final and

conclusive between the parties . . . unless within twenty days

after a copy has been sent to each party, either party appeals

therefrom to the appellate board . . . .”         HRS § 386-87 (1993)

(emphasis added).    The Director’s decision therefore was not

“final” according to the statute.

           Although Reef and Seabright’s motion to stay payments

was denied, this related only to the payments ordered by the

Director, i.e., TTD payments through April 5, 2005.            The Director




                                   -47-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



did not order ongoing payments beyond that date.9

            Second, although Reef and Seabright were notified of

Panoke’s disability during the period dating from April 5, 2005

through December 17, 2005, they are not subject to penalties for

not making immediate payments because the claim was still

controverted.     HRS § 386-31(b) provides that the employer or

carrier must pay TTD benefits within ten days after notification

“unless this right is controverted by the employer in the

employer's initial report of industrial injury.”            Here, Reef and

Seabright were unable to controvert Panoke’s shoulder injury in

the initial report because Panoke had not complained of any

shoulder injury.     Reef and Seabright did, however, controvert the

shoulder injuries as soon as Panoke made those claims.             Holding

that Reef and Seabright had not controverted Panoke’s shoulder

injury for the purposes of HRS § 386-92, merely because they had

not done so in the initial injury report of June 17, 2004, would

have the effect of allowing employees to subsequently add any

injuries to their claims and prevent their employers from

controverting them without paying a penalty.

            Furthermore, Panoke’s shoulder injury claims were still

controverted after the Director’s June 13, 2005 decision.             Reef

      9
            This differed from the Director’s October 13, 2006 decision, in
which the Director did order ongoing payments, and with which Reef and
Seabright appear to have complied.

                                    -48-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



and Seabright immediately appealed the decision, so it was not a

final judgment with respect to whether Panoke’s shoulder injuries

were compensable work-related injuries.         The Director also made

no determination as to Reef and Seabright’s obligation to pay TTD

benefits after April 5, 2005.       Because coverage for Panoke’s

shoulder injuries was still in dispute for the period dating from

April 5, 2005 to December 5, 2005, and payments for that period

had not been subject to a final judgment, Reef and Seabright are

not liable for additional penalties under HRS § 386-92.

                             V.   Conclusion

           The LIRAB erred in concluding that Reef and Seabright

adduced substantial evidence sufficient to overcome the

presumption that Panoke’s shoulder injuries were related to his

June 17, 2004 work accident.       Further, the LIRAB erred in relying

on deficiencies in Panoke’s treating physicians’ disability

certifications when it limited Panoke’s TTD benefits.            We

therefore vacate the ICA’s July 31, 2014 judgment on appeal and

the LIRAB’s June 14, 2011 decision and order, and remand to the

LIRAB for further proceedings consistent with this opinion.

Wayne H. Mukaida                          /s/ Mark E. Recktenwald
for petitioner
                                          /s/ Sabrina S. McKenna
Colette H. Gomoto
for respondent                            /s/ Richard W. Pollack

                                          /s/ Michael D. Wilson

                                   -49-